DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 20190132281 A1) in view of Araujo (US 20170134274 A1).
Regarding Claim 1

Sawyer teaches:

A method for balancing load across multiple points of presence associated with a content delivery network while also allowing for automatic redirection in case of an offline point of presence, the method comprising: announcing, by a point of presence associated with the content delivery network, a common anycast prefix useable to route content requests to any one of the multiple points of presence (¶16 ¶17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, ¶20 ¶21 PoPs 210, 220, 230, and 240 advertise the same cover route 260 with the same Anycast address (i.e., a first Anycast address) (a common anycast prefix) and first address prefix to neighboring or connected network routers. In some embodiments, the gateway router of the PoP advertises the cover route ¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location, a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples), 

wherein the point of presence announces the common anycast prefix to networks serving one or more geographic regions (¶4 ¶30 ¶32 addresses to manage and link to geographic regions ¶16 17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations,); 

announcing, by the point of presence and simultaneously with the announcement of the common anycast prefix, a unique anycast prefix useable to route the content requests to the point of presence, wherein the point of presence announces the unique anycast prefix to the networks serving the one or more geographic regions (¶16-17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, while also advertising more specific routes (i.e., a set of second Anycast addresses) (unique anycast prefix) within the already advertised Anycast cover route (serving one or more geographic locations) from the different Anycast system location ¶20 ¶21 ¶29), and 

wherein the unique anycast prefix is more specific than the common anycast prefix such that the unique anycast prefix is used to route the content requests before the common anycast prefix is used to route the content requests (¶16-17 ¶39 the second-tier Anycast IP addresses taking precedence over the first-tier Anycast IP address ¶36 the DNS servers resolve DNS queries to the second-tier Anycast IP address of at least one secondary Anycast system location, Requests issued to these second-tier Anycast IP addresses will still be routed to the nearest Anycast system location because of the advertised first-tier Anycast address of the cover route and because the second-tier Anycast IP addresses are only advertised when a deterministic traffic shift is desired, ); 

receiving, at the point of presence and based on the unique anycast prefix, first content requests that originate within the one or more geographic regions (¶42 requests from the set of clients 780 to the particular second-tier Anycast ( based on the unique anycast prefix) address that were previously routed to the second PoP 720 under normal Anycast operation are now routed to the first PoP 710 (receiving, at the point of presence)); 

Sawyer does not teach:

determining that the point of presence is to be taken offline; and 

withdrawing, by the point of presence, the announcements of the common anycast prefix and the unique anycast prefix thereby causing at least some additional content requests that originate in the one or more geographic regions after the withdrawal to be automatically redirected to another point of presence based on the common anycast prefix previously announced by the point of presence.

Araujo teaches:

determining that the point of presence is to be taken offline (¶115 if a particular POP of CDN 610 goes down or becomes unreachable); and 

withdrawing, by the point of presence, the announcements of the common anycast prefix and the unique anycast prefix thereby causing at least some additional content requests that originate in the one or more geographic regions after the withdrawal to be automatically redirected to another point of presence based on the common anycast prefix previously announced by the point of presence (¶115 then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawyer in light of Araujo in order so that once a failure or routing problem is detected, then DNS 645 can cease returning network addressing that corresponds to the network element that has failed, such as ceasing to provide network addresses for backhaul network 605 when that network is unrouteable and instead provide network addresses routable by backhaul network 606 (Araujo ¶115).

Regarding Claim 2

Sawyer teaches:

The method of claim 1, wherein: the unique anycast prefix includes a first set of Internet Protocol (IP) addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); and 

the common anycast prefix includes a second set of IP addresses that covers the first set of IP addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations).

Regarding Claim 3 

Sawyer teaches:

The method of claim 1, wherein the common anycast prefix is used as backup routing information to automatically redirect the additional content requests (¶39 the second-tier Anycast IP addresses taking precedence (because it is used as a backup) over the first-tier Anycast IP address due to LPM operation of the network routers).

Regarding Claim 4

Sawyer teaches:

The method of claim 1, wherein the networks include at least one of an Internet Service Provider network, a cellular carrier network, or an enterprise network (¶33 ¶1 points-of-presence (PoPs) 110 and 120, from which one or more servers operate to deliver the same content or services to different requesting clients(enterprise network)).

Regarding Claim 5 

Sawyer teaches:

The method of claim 1, wherein border gateway protocol is used to: route the content requests to the point of presence (¶20 the gateway router of the PoP advertises the cover route. The advertisement is typically a Border Gateway Protocol (BGP) route advertisement (i.e., BGP update message), although route and addressing advertisements for different network protocols can also be sent when the network routers route according to those different network protocols); and 

automatically redirect the additional content requests to the other point of presence (¶34 the network routers receive requests that are directed to the second-tier Anycast address advertised from the first PoP 510 from a subset of the set of clients that Anycast would ordinarily route to the second PoP 520. Based on LPM, the network routers now route or forward those requests to the first PoP 510, whereas requests from the same set of clients directed to the first-tier cover route Anycast address are still routed to the second PoP 520. In this manner, the specified amount of traffic is deterministically diverted (automatically redirect) from the second PoP 520 to the second PoP 510)

Regarding Claim 6 

Sawyer teaches:

The method of claim 1, wherein the point of presence is to be taken offline to resolve an issue or to perform maintenance (¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location (managing load), a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples).

Regarding Claim 7

Sawyer teaches:

The method of claim 1, wherein the unique anycast prefix is used to manage load at the point of presence (¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location (managing load), a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples).

Regarding Claim 8

Sawyer teaches:

A system comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to perform operations comprising: announcing, by a point of presence associated with a content delivery network, a common anycast prefix, wherein the point of presence announces the common any cast prefix to networks serving one or more geographic regions (¶16 ¶17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, ¶20 ¶21 PoPs 210, 220, 230, and 240 advertise the same cover route 260 with the same Anycast address (i.e., a first Anycast address) (a common anycast prefix) and first address prefix to neighboring or connected network routers. In some embodiments, the gateway router of the PoP advertises the cover route ¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location, a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples); 

announcing, by the point of presence and simultaneously with the announcement of the common anycast prefix, a unique anycast prefix to the networks serving the one or more geographic regions announcing, by the point of presence and simultaneously with the announcement of the common anycast prefix, a unique anycast prefix useable to route the content requests to the point of presence, wherein the point of presence announces the unique anycast prefix to the networks serving the one or more geographic regions (¶16-17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, while also advertising more specific routes (i.e., a set of second Anycast addresses) (unique anycast prefix) within the already advertised Anycast cover route (serving one or more geographic locations) from the different Anycast system location ¶20 ¶21 ¶29); 

receiving, at the point of presence and based on the unique anycast prefix, content requests that originate within the one or more geographic regions (¶42 requests from the set of clients 780 to the particular second-tier Anycast ( based on the unique anycast prefix) address that were previously routed to the second PoP 720 under normal Anycast operation are now routed to the first PoP 710 (receiving, at the point of presence));

Sawyer does not teach:

determining a reason to route additional content requests originating in at least one of the one or more geographic regions to other points of presence associated with the content delivery network; and 

based on the determination, changing, by the point of presence, the announcement of the unique anycast prefix for the at least one geographic region to an announcement of another unique anycast prefix that identifies another point of presence, associated with the content delivery network, to which the additional content requests can be routed.

Araujo teaches:

determining a reason to route additional content requests originating in at least one of the one or more geographic regions to other points of presence associated with the content delivery network (¶115 if a particular POP of CDN 610 goes down or becomes unreachable, then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing)); and 

based on the determination, changing, by the point of presence, the announcement of the unique anycast prefix for the at least one geographic region to an announcement of another unique anycast prefix that identifies another point of presence, associated with the content delivery network, to which the additional content requests can be routed (¶115 if a particular POP of CDN 610 goes down or becomes unreachable, then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawyer in light of Araujo in order so that once a failure or routing problem is detected, then DNS 645 can cease returning network addressing that corresponds to the network element that has failed, such as ceasing to provide network addresses for backhaul network 605 when that network is unrouteable and instead provide network addresses routable by backhaul network 606 (Araujo ¶115).

Regarding Claim 9

Sawyer-Araujo teaches:

The system of claim 8.

Araujo teaches:

The system of claim 8, wherein the reason comprises one or more overloaded servers or a potential for one or more overloaded servers ((¶115 if a particular POP of CDN 610 goes down or becomes unreachable (reason is server is unreachable because it is overloaded), then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing))

Regarding Claim 10 

Sawyer teaches:

The system of claim 8, wherein: the unique anycast prefix includes a first set of Internet Protocol (IP) addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); 

the other unique anycast prefix includes a second set of IP addresses that is different than the first set of IP addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); and 

the common anycast prefix includes a third set of IP addresses that covers both the first set of IP addresses and the second set of IP addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations).


Regarding Claim 12
Sawyer-Araujo teaches:

The system of claim 8.

Araujo teaches:

The system of claim 8, wherein the reason comprises a performance level for routing the content requests to the point of presence being below a threshold performance level based on an analysis of measurable factors including latency and bandwidth (¶157 Conditions monitoring module 1181 is configured to monitor conditions of various routes over which sites, POPs, and cache nodes can be reached, conditions can include network conditions such as response latency of content request fulfillment, throughput of a provider, bandwidth of links associated with a provider).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawyer in light of Araujo in order so that once a failure or routing problem is detected, then DNS 645 can cease returning network addressing that corresponds to the network element that has failed, such as ceasing to provide network addresses for backhaul network 605 when that network is unrouteable and instead provide network addresses routable by backhaul network 606 (Araujo ¶115)

Regarding Claim 13 

Sawyer teaches:

The system of claim 8, wherein the networks include at least one of an Internet Service Provider network, a cellular carrier network, or an enterprise network (¶33 ¶1 points-of-presence (PoPs) 110 and 120, from which one or more servers operate to deliver the same content or services to different requesting clients(enterprise network)).


Regarding Claim 14

Sawyer teaches:

A system comprising: a first set of servers, associated with a content delivery network, configured to simultaneously announce a common anycast prefix and a first unique anycast prefix to first networks serving one or more first geographic regions, wherein a routing protocol routes first content requests that originate in the one or more first geographic regions to the first set of servers using the first unique anycast prefix (¶19 One or more servers as well as at least one gateway router (e.g., 250) operate in each of the PoPs 210, 220, 230, and 240. Each PoP 210, 220, 230, and 240 provides access to a common set of content or services or responds to requests directed to a common set of domains, ¶16 ¶17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, ¶20 ¶21 PoPs 210, 220, 230, and 240 advertise the same cover route 260 with the same Anycast address (i.e., a first Anycast address) (a common anycast prefix) and first address prefix to neighboring or connected network routers. In some embodiments, the gateway router of the PoP advertises the cover route ¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location, a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples); and 

a second set of servers, associated with the content delivery network, configured to simultaneously announce the common anycast prefix and a second unique anycast prefix to second networks serving one or more second geographic regions (¶19 One or more servers as well as at least one gateway router (e.g., 250) operate in each of the PoPs 210, 220, 230, and 240. Each PoP 210, 220, 230, and 240 provides access to a common set of content or services or responds to requests directed to a common set of domains ¶16-17 The two-tier addressing hierarchy is created by advertising a common Anycast cover route (i.e., a first Anycast address) from the different Anycast system locations as per traditional Anycast operation, while also advertising more specific routes (i.e., a set of second Anycast addresses) (unique anycast prefix) within the already advertised Anycast cover route (serving one or more geographic locations) from the different Anycast system location ¶20 ¶21 ¶29),

Sawyer does not teach:

wherein the routing protocol: routes second content requests that originate in the one or more second geographic regions to the second set of servers using the second unique anycast prefix when the second set of servers are online; or 

routes the second content requests that originate in the one or more second geographic regions to the first set of servers using the common anycast prefix when the second set of servers is offline.

Araujo teaches:


wherein the routing protocol: routes second content requests that originate in the one or more second geographic regions to the second set of servers using the second unique anycast prefix when the second set of servers are online (¶115 if a particular POP of CDN 610 goes down or becomes unreachable, then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing)); or 

routes the second content requests that originate in the one or more second geographic regions to the first set of servers using the common anycast prefix when the second set of servers is offline (¶115 if a particular POP of CDN 610 goes down or becomes unreachable, then another POP can be reached by changing the VIP group “field” of the PQDN to match an identifier of the POP, a VIP group can simulate an anycast style of routing, where any POP can respond to a content request when included in the VIP group that is included in the content request addressing, ¶129 VIP address spaces is comprised of VIP announces shown in table 903 which are used for global anycast-style routing designations (i.e. VIP group-agnostic routing))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawyer in light of Araujo in order so that once a failure or routing problem is detected, then DNS 645 can cease returning network addressing that corresponds to the network element that has failed, such as ceasing to provide network addresses for backhaul network 605 when that network is unrouteable and instead provide network addresses routable by backhaul network 606 (Araujo ¶115).

Regarding Claim 15 

Sawyer teaches:

The system of claim 14, wherein: the first unique anycast prefix includes a first set of Internet Protocol (IP) addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); 

the second unique anycast prefix includes a second set of IP addresses that is different than the first set of IP addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); and 

the common anycast prefix includes a third set of IP addresses that covers the first set of IP addresses and the second set of IP addresses (¶29 the second-tier Anycast IP addresses fall (unique anycast prefix)) within the first-tier IP address subnet (common anycast prefix) of the Anycast cover route advertised from all Anycast system locations); 


Regarding Claim 16

Sawyer teaches:

The system of claim 14, wherein the first networks and the second networks include at least one of an Internet Service Provider network, a cellular carrier network, or an enterprise network (¶33 ¶1 points-of-presence (PoPs) 110 and 120, from which one or more servers operate to deliver the same content or services to different requesting clients (enterprise network)).


Regarding Claim 17

Sawyer teaches:

The system of claim 14, wherein the routing protocol comprises border gateway protocol (¶20 the gateway router of the PoP advertises the cover route. The advertisement is typically a Border Gateway Protocol (BGP) route advertisement (i.e., BGP update message), although route and addressing advertisements for different network protocols can also be sent when the network routers route according to those different network protocols); and 






Regarding Claim 18

Sawyer teaches:

The system of claim 14, wherein the first unique anycast prefix and the second unique anycast prefix are used to manage load across the first set of servers and the second set of servers (¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location (managing load), a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples).

Regarding Claim 19

Sawyer teaches:

The system of claim 14, wherein the second set of servers is offline to resolve an issue or to perform maintenance (¶24 two-tier Anycast addressing hierarchy (common and unique) in order to respond (allowing for automatic redirection) to a network attack on a particular location of the Anycast system, too much load at the particular location (managing load), a failure or outage at the particular location, or the need to perform maintenance at the particular location as some examples).

Regarding Claim 20

Sawyer teaches:

The system of claim 14, wherein the common anycast prefix is used as backup routing information to automatically redirect content requests to any one of multiple points of presence associated with the content delivery network (¶39 the second-tier Anycast IP addresses taking precedence (because the common it is used as a backup) over the first-tier Anycast IP address (common anycast prefix) due to LPM operation of the network routers ¶34 the network routers receive requests that are directed to the second-tier Anycast address advertised from the first PoP 510 from a subset of the set of clients that Anycast would ordinarily route to the second PoP 520. Based on LPM, the network routers now route or forward those requests to the first PoP 510, whereas requests from the same set of clients directed to the first-tier cover route Anycast address are still routed to the second PoP 520. In this manner, the specified amount of traffic is deterministically diverted (automatically redirect) from the second PoP 520 to the second PoP 510).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer-Aruajo as applied to claim 8 above, and further in view of Gupta (US 20140201371 A1).

Regarding Claim 11

Sawyer-Aruajo does not teach:

The system of claim 8, wherein the change is implemented at a predetermined time of day.

Gupta teaches:

The system of claim 8, wherein the change is implemented at a predetermined time of day (¶49 such a change can be implemented immediately following the change, after a predetermined time following the change, and/or at a predetermined time of day. For example, a predetermined time could correspond to a time generally associated with a comparatively low number of users (e.g., during nighttime hours). The predetermined time can be a regularly scheduled time (e.g., reoccurring) and/or specified by a user (e.g., an IT administrator)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawyer-Aruajo in light of Gupta in order to correspond to a time generally associated with a comparatively low number of users (e.g., during nighttime hours).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445      

/JOSHUA JOO/Primary Examiner, Art Unit 2445